Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This is an Agreement, entered into on February 28, 2015 (the “Effective Date”),
by and between persons and/or entities listed on Exhibit A, and EZ Link
Corporation, a logistics company organized under the laws of Taiwan, Republic of
China collectively the (“Buyers”), and International Packaging and Logistics
Group Inc (“IPL”), a corporation organized under the laws of Nevada with
principle executive offices located at 7700 Irvine Center Dr., Suite 870,
Irvine, California 92618 (the “Seller”).

 

Background

 

A. The buyers own 49% of EZ Link Corporation and desire to purchase the 51% of
the EZ Link Corporation (“EZ Link”) held by the Seller.

 

B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, such 51% interest in EZ Link.

 

NOW, THEREFORE, intending to be legally bound, the parties agree as follows:

 

Acquires of 51% Interest.

 

Acquired Shares of Stock. Upon the terms and conditions of this Agreement,
Seller hereby sells, transfers, assigns, conveys and delivers to Buyers, and
Buyer hereby purchases, accepts and acquires from Seller, free and clear of any
and all liens or encumbrances of any kind whatsoever, fifty-one percent (51%) of
the EZ Link Shares, or 688,500 Company Shares in the aggregate, to Buyers (the
“Acquired Shares”):

 

Purchase Price and Payment.

 

2.1Common Shares. The first part of the purchase price for the Acquired shares
shall be paid in 457,143 common shares of IPL (the “Common Shares”) as of the
closing date. Such shares shall bear the appropriate restrictions.

2.2Preferred Shares. The second part of the purchase price shall be paid in IPL
Series B Convertible Preferred Shares (the “Preferred Shares”)

 

Closing.

 

Time and Place of Closing. The closing of the transactions described in this
Agreement “Closing”) shall take place on March 6, 2015 or at such other time as
the parties may mutually agree (the “Closing Date”).

 

Seller’s Representations and Warranties. Seller hereby makes the following
representations and warranties to Buyer, each of which shall survive the
Closing:

 

Corporate Organization. Except as stated on Schedule 4.1, Seller is duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has qualified to do business in each jurisdiction where such
qualification is required. Seller has all requisite corporate power and
authority and all necessary licenses and permits to conduct its business as now
conducted and to own, lease, and operate the assets and properties now owned,
leased, or operated by it.

 

1

 

Compliance with Laws. Seller has complied with all applicable laws in the
operation of its business and has not received any notice of violation of any
law, ordinance, rule, regulation, or order which has a material adverse affect
on or, so far as any of them can now reasonably foresee, could reasonably be
expected to in the future to have a material adverse affect on the Acquired
Assets.

 

Buyer’s Representations and Warranties. Buyer hereby makes the following
representations and warranties to Seller, each of which shall survive the
Closing:

 

Enforceable Agreement - this Agreement has been duly executed and delivered by
the Purchaser and constitutes a legal, valid and binding obligation of the
Buyer, enforceable by the Seller against the Buyer in accordance with its terms,
subject to the availability of equitable remedies and the enforcement of
creditors' rights generally;

 

Bankruptcy and Insolvency Matters – No action or proceeding has been commenced
or filed by or against the Buyer which seeks or may lead to bankruptcy or any
other similar proceeding in respect of the Buyer. No such action or proceeding
has been authorized or is being considered by or on behalf of the Buyer and no
creditor or equity security holder of the Buyer has, to the knowledge of the
Buyer, threatened to commence or advise that it may commence, any such action or
proceeding;

 

Broker's Fees – The Buyer has not incurred any obligation or liability,
contingent or otherwise for broker's or finder's fees in respect of the
transaction herein provided for which the Vendor shall have any obligation and
liability;

 

Consents – no approval, consent, order, authorization or other action by, or
notice to or filing with, any governmental authority or regulatory or self
regulatory agency, or any other person or entity, and no lapse of a waiting
period, is required in connection with the execution, delivery or performance by
the Buyer of this Agreement; and

 

Litigation - there is no action, suit, proceeding or investigation pending or
currently threatened against the Buyer its affiliates that questions the
validity of this Agreement or the right of the Buyer to enter into this
Agreement or to consummate, or cause to be consummated, the transactions
contemplated hereby.

 

2

 

 

Indemnifications.

 

Indemnification By Seller. Seller shall defend, hold harmless, and indemnify
Buyer and its employees, officers, and managers, and members against all
liabilities, damages, losses, claims, judgments and expenses (including
reasonable attorneys’ fees and related costs) arising from (i) the conduct of
Seller’s business; or (ii) a breach by Seller of any of the covenants,
agreements, warranties or representations contained in this Agreement.

 

Indemnification by Buyer. Buyer shall defend, hold harmless, and indemnify
Seller and its employees, officers, directors, and shareholders against all
liabilities, damages, losses, claims, judgments and expenses (including
reasonable attorneys’ fees and related costs) arising out of (i) the conduct of
Buyer’s business; or (ii) a breach by Buyer of any of the covenants, agreements,
warranties or representations contained in this Agreement.

 

Miscellaneous.

 

Amendments; Waivers. No amendment, modification, or waiver of any provision of
this Agreement shall be binding unless in writing and signed by the party
against whom the operation of such amendment, modification, or waiver is sought
to be enforced. No delay in the exercise of any right shall be deemed a waiver
thereof, nor shall the waiver of a right or remedy in a particular instance
constitute a waiver of such right or remedy generally.

 

Notices. Any notice or document required or permitted to be given under this
Agreement shall be deemed to be given on the date such notice is (i) deposited
in the United States mail, postage prepaid, certified mail, return receipt
requested, (ii) deposited with a commercial overnight delivery service with
delivery fees paid, or (iii) transmitted by facsimile or electronic mail with
transmission acknowledgment, to the following addresses or such other address or
addresses as the parties may designate from time to time by notice satisfactory
under this section:

 

Buyer: 

 

Seller:

 

Governing Law. This Agreement shall be governed by the internal laws of Nevada
without giving effect to the principles of conflicts of laws. Each party hereby
consents to the personal jurisdiction of the state or California, and agrees
that all disputes arising from this Agreement shall be prosecuted in such
courts. Each party hereby agrees that any such court shall have in personam
jurisdiction over such party and consents to service of process by notice sent
by regular mail to the address set forth above and/or by any means authorized by
Nevada law.

 

Language Construction. The language of this Agreement shall be construed in
accordance with its fair meaning and not for or against any party. The parties
acknowledge that each party and its counsel have reviewed and had the
opportunity to participate in the drafting of this Agreement and, accordingly,
that the rule of construction that would resolve ambiguities in favor of
non-drafting parties shall not apply to the interpretation of this Agreement.

 

3

 

No Offer. The submission of this Agreement by any party for the review and/or
execution by another party does not constitute an offer or reservation of rights
for the benefit of any party. This Agreement shall become effective, and the
parties shall become legally bound, only if and when all parties have executed
this Agreement.

 

Payment of Fees. In the event of a dispute arising under this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys fees and
costs, provided that if a party prevails only in part the court shall award fees
and costs in accordance with the relative success of each party.

 

Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed to be a fully-executed original.

 

Signature by Facsimile. An original signature transmitted by facsimile shall be
deemed to be original for purposes of this Agreement.

 

Assignment. Neither party to this Agreement shall assign its rights or duties
hereunder without the prior written consent of the other party. Any attempted
assignment without such prior written consent shall be null and void.

 

No Third Party Beneficiaries. Except as otherwise specifically provided in this
Agreement, this Agreement is made for the sole benefit of the parties. No other
persons shall have any rights or remedies by reason of this Agreement against
any of the parties or shall be considered to be third party beneficiaries of
this Agreement in any way.

 

Binding Effect. This Agreement shall inure to the benefit of the respective
heirs, legal representatives and permitted assigns of each party, and shall be
binding upon the heirs, legal representatives, successors and assigns of each
party.

 

Titles and Captions. All article, section and paragraph titles and captions
contained in this Agreement are for convenience only and are not deemed a part
of the context hereof.

 

Pronouns and Plurals. All pronouns and any variations thereof are deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the person or persons may require.

 

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and supersedes all prior agreements
and understandings.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.

 

 



4

 

 



 

INTERNATIONAL PACKAGING AND LOGISTICS GROUP INC.

 

The Seller

 

/s/ Owen Naccarato

 

By: Owen Naccarato

Its: Chief Executive Officer

 

 

EZ LINK CORP. (易達聯運股份有限公司)

 

/s/ Michael Chao

 

By: Michael Chao

Its: Managing Director

Company Uniform Code: 80495519

Company Stamp:

 

 

THE BUYERS:

 

/s/ WU CHIA CHEN

 

WU CHIA CHEN (吳佳珍)

ROC ID N220593135

 

/s/ YEH YEN EWI

 

YEH YEN EWI (葉彥葦)

ROC ID A122395590

 

/s/ CHAO WEN HUA

 

CHAO WEN HUA (趙文華)

ROC ID G120526824

 

/c/ HSU FANG CHI

 

HSU FANG CHI (許芳琪)

ROC ID Q221561693

 

 



5

 

 



EXHIBIT A

 

SHAREHOLDERS OF EZ LINK CORP. (易達聯運股份有限公司)

 

 

Name

 

WU CHIA CHEN (吳佳珍)

 

YEH YEN WEI (葉彥葦)

 

CHAO WIN HUA (趙文華)

 

HSU FANG CHI (許芳琪)

 

